Citation Nr: 1526404	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  09-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to an initial compensable rating for headaches with intermittent dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to August 1987. 

This appeal initially came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran presented personal testimony at a hearing conducted in February 2010 by a Veterans Law Judge.  A transcript is on file.  That Judge is no longer at the Board.  The Veteran was offered the opportunity to attend another hearing conducted by the Judge who would decide his appeal.  The Veteran responded in February 2012 that he did not want another hearing.

In July 2010 and March 2014, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In March 2014, the Board remanded the appeal to obtain a supplemental opinion regarding a possible relationship between the Veteran's service-connected erectile dysfunction and his sleep apnea.  Specifically, the Board noted that in February 2010, the appellant had submitted an excerpt from a drug interaction warning distributed with a prescription to treat erectile dysfunction.  This excerpt presented the results of a study showing that a single 50-mg dose of Sildenafil taken at bedtime was associated with an increase in sleep apnea.  The Board directed the AOJ to obtain a supplemental opinion to determine whether obstructive sleep apnea was related to medication taken to treat erectile dysfunction.  Among other instructions, the remand directed the examiner to provide a rationale for all opinions expressed, to include a discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles.

In June 2014, a VA examiner opined that it was less likely than not that the Veteran's Sildenafil use caused or aggravated his sleep apnea because there was no relationship between Sildenafil use and sleep apnea.  No further explanation was given.  The Board finds the opinion inadequate for rating purposes because the examiner failed to provide a rationale.  Stegall v. West, 11 Vet. App. 268 (1998).  As the excerpt from the drug interaction warning indicated, and contrary to the examiner's blanket statement, there is at least some evidence of a relationship between Sildenafil use and sleep apnea; without more, the opinion is inadequate.

Additionally, in a correspondence received August 2014, the appellant expressed disagreement with an April 2014 rating decision which assigned a noncompensable evaluation for headaches with intermittent dizziness.  Where, as here, the Veteran has timely filed a notice of disagreement, but no statement of the case has yet been issued, remand for issuance of a statement of the case is warranted.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issue of entitlement to an initial compensable rating for headaches with intermittent dizziness.  In the event the Veteran wants to perfect an appeal on this issue, a timely substantive appeal would be required.  Without a substantive appeal being submitted, the Board has no jurisdiction over this issue.

2. Forward the entire claims file in electronic records to the examiner who prepared the June 2014 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.

The VA examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that obstructive sleep apnea was caused or permanently worsened beyond its natural course by medication prescribed for any of the Veteran's service-connected disabilities, specifically to include Sildenafil to treat erectile dysfunction.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

